        Case 4:20-cv-01704-HSG Document 33 Filed 01/12/21 Page 1 of 2




 1   TIMOTHY P. MURPHY, ESQ. (Bar No. 120920)
     EDRINGTON, SCHIRMER & MURPHY LLP
 2   2300 Contra Costa Boulevard, Suite 450
     Pleasant Hill, CA 94523-3936
 3   Telephone: (925) 827-3300
     Facsimile: (925) 827-3320
 4   Email: TMurphy@esmlawfirm.com
 5   Attorneys for Defendant
     DAVID COCHRAN
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                        NORTHERN DISTRICT OF CALIFORNIA, OAKLAND

10

11   DENISE TAVARES,                                     CASE NO.: 4:20-cv-01704-HSG

12                  Plaintiff,                       STIPULATION AND ORDER
                                                     MODIFYING CASE MANAGEMENT
13                  vs.                              DEADLINES

14   DAVID COCHRAN, in his official capacity             Crtrm: 2, 4th Floor
     as a County of Alameda Sheriff Deputy, and          Judge: Hon. Haywood S. Gilliam, Jr., Presiding
15   DOES 1-25, inclusive,

16                  Defendants.                          Date Action Filed: March 9, 2020
                                                         Trial Date: June 28, 2021
17
                                                     /
18

19          WHEREAS the parties have been cooperating and working diligently on completing

20   discovery including depositions of the parties and witnesses.

21          WHEREAS, certain depositions which the parties expect will be relied upon by experts

22   were completed on December 16, 2020; however, transcripts have not yet been received.

23          WHEREAS, the deposition of one eyewitness, B.J. Coleman, was noticed well in

24   advance of the fact discovery cutoff; however, that witness was reportedly out of state in

25   December and not returning until mid-January, such that her deposition has not yet been

26   completed.

27          WHEREAS the parties have agreed and stipulated to modify the Case Management

28
                                                 1
     Stipulation and Order Modifying Case Management Deadlines
                                                                                   4:20-cv-01704-HSG
        Case 4:20-cv-01704-HSG Document 33 Filed 01/12/21 Page 2 of 2




 1   deadlines contained in the Scheduling Order filed on June 25, 2020 (Document #22). The current

 2   trial date of June 28, 2021 is not affected.

 3           Pursuant to local rule 6-1 and 6-2 the parties stipulate and propose the following

 4   modifications to the Case Management deadlines:

 5

 6        EVENT                                     CURRENT DATE             PROPOSED DATE
 7        Exchange of Opening Expert Reports January 8, 2021                 January 22, 2021
 8        Exchange Rebuttal Expert Reports          January 22, 2021         February 5, 2021
 9        Close of Expert Discovery                 February 8, 2021         February 22, 2021
10   Additionally, the parties agree that fact discovery may remain open, but only for purposes of
11   completing the deposition of eyewitness, B.J. Coleman.
12   It is so stipulated.
13

14   Dated: January 8, 2021                         POINTER & BUELNA, LLP
                                                    LAWYERS FOR THE PEOPLE
15

16
                                                    By     /s/ Patrick M. Buelna
17                                                         Patrick M. Buelna, Esq.
                                                           Counsel for Plaintiff
18   Dated: January 8, 2021                         EDRINGTON, SCHIRMER & MURPHY LLP
19

20                                                  By     /s/ Timothy P. Murphy
                                                           Timothy P. Murphy, Esq.
21                                                         Attorney for Defendant
                                                           DAVID COCHRAN
22

23                                                  ORDER
24           Good cause appearing, it is so ordered.
25
      DATED: 1/12/2021                      By:______________________________
26                                             HON. HAYWOOD S. GILLIAM, JR.
27                                             United States District Court Judge

28
                                                 2
     Stipulation and Order Modifying Case Management Deadlines
                                                                                     4:20-cv-01704-HSG
